This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
     Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
     also note that this electronic memorandum opinion may contain computer-generated errors or other
     deviations from the official paper version filed by the Court of Appeals and does not include the
     filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellant,

 4 v.                                                                                  NO. 31,978

 5 RUSSELL RANKIN,

 6          Defendant-Appellee.

 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Reed S. Sheppard, District Judge

 9 Gary K. King, Attorney General
10 William H. Lazar, Assistant Attorney General
11 Santa Fe, NM

12 for Appellant

13 Clark, Grubesic, Jones & Baur, L.L.C.
14 Thomas M. Clark
15 Santa Fe, NM

16 for Appellee

17                                 MEMORANDUM OPINION

18 VIGIL, Judge.
 1        The State appealed an order dismissing the charges against Defendant in this

 2 case. In our notice of proposed summary disposition, we proposed to affirm, stating

 3 that dismissal was appropriate pursuant to Rule 5-203(A) NMRA, since the State had

 4 failed to join these charges with the related charges in a prior case. The State has filed

 5 a response in which it now concedes that joinder was required. It therefore does not

 6 oppose summary affirmance. Accordingly, for the reasons stated in our notice of

 7 proposed summary disposition, we affirm.

 8        IT IS SO ORDERED.

 9                                          __________________________________
10                                          MICHAEL E. VIGIL, Judge

11 WE CONCUR:



12 _________________________________
13 RODERICK T. KENNEDY, Judge



14 _________________________________
15 LINDA M. VANZI , Judge




                                               2